Exhibit 10.1

 

LOGO [g881599sp001.jpg]      

LOGO [g881599gr001.jpg]

 

     

Confidential

 

Date    To February 19, 2020    Donnie Kish From    David Brickman    Subject
Special Award for Your Service as Interim Chief Financial Officer

This memorandum sets forth Freddie Mac’s agreement to provide to you a special
award in recognition of your service as interim Chief Financial Officer (“CFO”)
pursuant to the terms detailed below. This award has been approved by both the
Compensation and Human Capital Committee and FHFA.

 

I.

Terms of This Special Award

You are eligible to receive a special award that will be calculated as follows:

 

  •  

The award will accrue at a rate of $50,000 per month, beginning December 19,
2019 and continuing through the last business day prior to the date on which a
permanent CFO commences employment at Freddie Mac (the “CFO Employment Date”).
As a result, the total amount of the award will not be determined until a
permanent CFO begins employment.

 

  •  

The amount accrued in a partial month will be pro-rated using our standard
payroll methodology.

 

  •  

Payment of the total award will occur in two equal installments. Except as
described below in “Treatment of Your Award in the Event of Termination of
Employment,” your receipt of each installment is subject to the following
conditions:

 

  •  

First Installment – Continued employment through the CFO Employment Date; and,

 

  •  

Second Installment – Continued employment through the 60th calendar day
following the CFO Employment Date.

 

  •  

Payment will occur via your paycheck as soon as administratively possible
following, as applicable, the CFO Employment Date and the 60th calendar day
following the CFO Employment Date.

 

II.

Treatment of Your Special Award in the Event of Termination of Employment

Severance Eligible Termination (Excluding Performance-Based): If Freddie Mac
terminates your employment as a result of a severance eligible event (other than
a performance-based termination) and you receive severance pay, all accrued and
unpaid portions of the award will be paid via Payroll as soon as
administratively possible after your termination date, subject to prior FHFA
approval, as appropriate.



--------------------------------------------------------------------------------

Page 2 of 2

 

Performance-Based Termination: If Freddie Mac terminates your employment based
on management’s determination in its sole discretion that your job performance,
attendance or conduct does not meet expectations for your role, or that it no
longer maintains a high level of confidence in your decisions, judgment, and/or
conduct, you forfeit all unpaid portions of the award.

Voluntary Termination (including Retirement) or Involuntary Termination for
Cause: If you voluntarily terminate your employment for any reason other than
death or disability or are involuntarily terminated due to the occurrence of one
or more of the Forfeiture Events described in the Recapture and Forfeiture
Agreement, all unpaid portions of the special award will be forfeited.

Death or Long-Term Disability: If your employment with Freddie Mac terminates
due to either death or long-term disability, all accrued and unpaid portions of
the special award will be paid via Payroll as soon as administratively possible
after the date of death or termination.

 

 

Under no circumstances will you be you obligated to repay Freddie Mac any
portion of the special award that you received prior to your termination date.

 

III.

General

Receipt of this award does not preclude you from receiving an award under any
other element of Freddie Mac’s compensation program.

Amounts paid will not be considered compensation for purposes of the tax
qualified Thrift/401(k) Savings Plan or the non-qualified Supplemental Executive
Retirement Plan.

Freddie Mac reserves the right, subject to FHFA approval, to modify the terms
and conditions set forth herein so long as such modifications reasonably and in
good faith are not detrimental to the rights of the employee.

The provisions of this agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia, without regard to its
conflict-of-laws principles. Nothing in the agreement shall be construed or
interpreted to be a contract of employment for any specified duration and you
and Freddie Mac each have the right to terminate the employment relationship at
any time for any lawful reason.

 

Confidential